Citation Nr: 0205867	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  01-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 1951 to October 1953.  He died on April [redacted], 2001.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied her claim for a 
nonservice-connected burial allowance.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001, from conditions that 
were not related to his service in the military.

2.  At the time of his death, the veteran's only service-
connected disability was a scar on his left forearm, rated as 
0 percent disabling; the 0 percent rating meant that, 
although he had a service-connected disability, he was not 
actually receiving monetary compensation from VA for it, and 
he also was not receiving a pension from VA.

3.  The veteran, however, did have a claim pending at the 
time of his death for VA pension benefits, and he had 
submitted release forms along with his pension application 
indicating that he recently had received treatment on various 
occasions from two private doctors for possible terminal 
illness.

4.  The RO never obtained, or even attempted to obtain, the 
treatment records mentioned by the veteran in his application 
for a nonservice-connected VA pension, and the RO's failure 
to act on his application by obtaining those records was a 
violation of the Veterans Claims Assistance Act of 2000 (the 
"VCAA").
CONCLUSION OF LAW

The criteria have been met for payment of a burial allowance 
by VA at the rate specified for a nonservice-connected death.  
38 U.S.C.A. §§ 2302(a) & 2303(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1600(b) & (c) and 3.1605 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance for a nonservice-connected death (to help 
defray the funeral and burial expenses, including the cost of 
transporting the body to the place of burial) can be awarded 
when, at the time of death, the veteran was in receipt of VA 
pension or compensation benefits; or, at the time of death, 
he had an original or reopened claim for either benefit 
pending, and evidence of record on the date of death 
indicated that he was entitled to either benefit.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

A burial allowance also is payable if the veteran died from 
nonservice-connected causes while properly hospitalized by 
VA, which means he was either admitted to a VA facility for 
hospital, nursing home or domiciliary care under 38 U.S.C. §§ 
1710 or 1711(a); or admitted or transferred to a non-VA 
facility for hospital care under 38 U.S.C. § 1703.  38 
U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

The veteran in this case served on active duty in the 
military from December 1951 to October 1953, during the 
Korean Conflict.  He was wounded in action, earned the Combat 
Infantryman Badge (CIB) and was awarded the Purple Heart 
Medal.  Following his discharge from the military, he 
established his entitlement to service connection for a scar 
on his left forearm-rated as 0 percent disabling.  That was 
his only service-connected disability for the duration of his 
life, and it always was rated at that minimum noncompensable 
level.

On September 15, 2000, when he was nearly 70 years old, the 
veteran filed an informal claim (on VA Form 21-4138) for a 
nonservice-connected pension.  And only a few months later, 
on March 26, 2001, just prior to his death, he followed up 
his informal claim by completing and submitting an actual 
application for VA pension benefits (on VA Form 21-526).  He 
cited several disabilities as support for his claim.  They 
were:  residuals of a heart attack, a back condition, a 
problem with his ears, a problem with his left shoulder, and 
numerous other medical problems that he did not specify.  And 
along with his application for pension, he submitted release 
forms (VA Forms 21-4142) indicating that he recently 
had received treatment on various occasions from two private 
doctors for possible terminal illness.  However, the RO never 
obtained, or even attempted to obtain, the treatment records 
that he had mentioned in his application, and the RO's 
failure to properly act on his application for pension by 
obtaining those records was a clear violation of the Veterans 
Claims Assistance Act of 2000 (the "VCAA").  The VCAA since 
has been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the requirement of submitting 
a well-grounded claim and, more importantly to this 
particular appeal, it revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim and assisting him in obtaining potentially 
relevant evidence.  Id.  Furthermore, with certain exceptions 
not pertinent to this particular appeal, the VCAA is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, and to claims that were filed 
prior to that date and not yet final.  Consequently, since 
this change in the law occurred during the pendency of this 
appeal (i.e., after the veteran had filed his informal claim 
on September 15, 2000, but still before he had supplemented 
his informal claim by filing an actual application for 
pension on March 26, 2001), the appellant-widow, as his 
surviving spouse, is entitled to have her derivative claim 
for a nonservice-connected burial allowance considered in 
light of this new law.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The RO should have assisted the veteran by obtaining-or at 
least attempting to obtain, the medical records that he had 
cited in his application for pension, especially since he 
indicated that he had been treated for several different 
disabilities, some of which apparently were potentially life 
threatening.  Moreover, the very essence of a claim for 
pension is total disability, and under the facts of this case 
that seemed rather evident even at the time of the veteran's 
initial application considering his advanced age and the 
number of disabling ailments that he listed.  So the 
appellant-widow, as his surviving spouse, should not in turn 
be penalized for the RO's failure to act on his behalf.  
Consequently, her derivative claim for a nonservice-connected 
burial allowance must be allowed.



ORDER

The claim for a nonservice-connected burial allowance is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

